UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2067


SHEILA M. MARSHALL,

                    Plaintiff - Appellant,

             v.

UNIVERSITY OF MARYLAND MEDICAL CENTER,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Theodore D. Chuang, District Judge. (1:17-cv-02779-TDC)


Submitted: February 24, 2022                                      Decided: March 15, 2022


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Sheila M. Marshall, Appellant Pro Se. Douglas William Desmarais, Kerstin Marie Miller,
SMITH & DOWNEY, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sheila M. Marshall seeks to appeal the district court’s order granting summary

judgment to Defendant on her civil complaint. In a civil case, a party must file a notice of

appeal within 30 days of the judgment or order being appealed, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered judgment on August 31, 2020. Marshall therefore had

until September 30, 2020, to file a notice of appeal. The district court filed Marshall’s

appeal on October 2, 2020, outside of the appeal period. However, a court security officer

stamp on the envelope creates some ambiguity as to when the district court clerk received

Marshall’s notice of appeal. Accordingly, we remand the case to allow the district court to

determine the date on which Marshall filed the notice of appeal.

       Additionally, a district court may extend the appeal period under Rule 4(a)(5) if a

party moves for an extension of time within 30 days of the expiration of the appeal period

and shows excusable neglect or good cause. Marshall filed a letter on September 28, 2020,

that we construe as a motion to extend the appeal period. If the district court determines

that the district court clerk did not receive the notice of appeal within the appeal period,

then the district court should then determine whether the requirements of Rule 4(a)(5) are

satisfied. The record, as supplemented, will then be returned to this court for further

consideration.

                                                                               REMANDED

                                              2